Name: 95/400/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 2 October 1995 amending Decision No 95/130/ECSC concerning the import of certain steel products into the LÃ ¤nder of Germany from the Russian Federation and Ukraine
 Type: Decision
 Subject Matter: tariff policy;  trade;  political geography;  Europe;  iron, steel and other metal industries
 Date Published: 1995-10-06

 Avis juridique important|41995D040095/400/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 2 October 1995 amending Decision No 95/130/ECSC concerning the import of certain steel products into the LÃ ¤nder of Germany from the Russian Federation and Ukraine Official Journal L 237 , 06/10/1995 P. 0006 - 0006DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 2 October 1995 amending Decision No 95/130/ECSC concerning the import of certain steel products into the Laender of Germany from the Russian Federation and Ukraine (95/400/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 In the first subparagraph of Article 1 of Decision No 95/130/ECSC (1) the amount '430 000 tonnes` shall be replaced by '480 000 tonnes`. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 2 October 1995. The President J. SOLANA